DETAILED ACTION
Status of Application
Receipt of the claim set filed on 9/28/2020, is acknowledged.
Claims 1-20 are pending and currently under consideration. 
 	The present application, filed on or after March 16, 2013, is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102/103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 1-6, 8-11, and 13-20 are rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maloney et al. (WO 2013/006454 A1, published January 10, 2013, with a supported priority to provisional application 61/504,110, filed July 1, 2011) hereinafter Maloney.
Anticipation
	Maloney is drawn to arginine-free polypeptide-containing compositions and methods for treating disorders associated with inflammation or the autoimmune response. In particular, the polypeptide is etanercept (abstract).
 	Regarding claims 1-6, 8-11, and 13-20, Maloney discloses compositions described herein comprise about 10 mg/ml to about 100 mg/ml of the isolated polypeptide. In some embodiments, the isolated polypeptide is etanercept (pg. 3, ln 12-14). Maloney discloses the composition comprises 50 mg/ml etanercept, about 10 mM sodium phosphate, about 140 mM sodium chloride, and about 1 % sucrose, wherein the pH of the composition is about pH 6.0 to about pH 7.0 (pg. 4, ln 26-28). Maloney discloses the composition is free of additional L-arginine (arginine-free) (pg. 4, ln 29-30).
 	Maloney discloses the composition can comprise excipients including zinc ions, copper ions, calcium ions, manganese ions, magnesium ions (pg. 4, ln 15-16; pg. 13, ln 7), surfactants such as: TWEEN-80™ (polysorbate 80) (pg. 13, ln 3-4), and discloses the concentration of one or more excipients in a composition described herein is/are about 0.001 to 5 weight percent (pg. 13, ln 9-10).
 	Maloney discloses methods of treating an individual comprising administering to the individual a therapeutically effective amount of the composition, wherein the individual has a disease or disorder which include but are not limited to rheumatoid arthritis, psoriatic arthritis, ankylosing spondylitis, Wegener's disease (granulomatosis), 
 	Maloney discloses the composition can be administered two or more times per week at a per dose range of 25-100 mg/dose (pg. 14, ln 31-32). In a particular embodiment, TNFR:Fc (etanercept) is administered at 25 mg by a single subcutaneous (SC) injection (pg. 15, ln 1-4).  Maloney discloses the composition can comprise excipient which may be sucrose or trehalose (pg. 4, ln 7-8) from about 0.5% to about 1.5% (pg. 4, ln 19). Maloney discloses in some embodiments, aqueous buffer is at a concentration of less than 100 mM, less than 50 mM, or less than 25 mM. In certain embodiments, the aqueous buffer is at a concentration of about 1 mM to about 15 mM. In some embodiments, the aqueous buffer is at a concentration of about 1 mM. In some embodiments, the aqueous buffer is at a concentration of less than 1 mM, less than 0.5 mM, less than 0.25 mM, less than 0.1 mM, less than 0.05 mM, or 20 less than 0.01 mM. In some embodiments, the aqueous buffer is sodium phosphate (pg. 3, ln 15-20).
 	Maloney discloses some embodiments, salt is present at a concentration above 50 mM, or above 100 mM. In some embodiments, the salt is present at a concentration of about 120 mM to about 30 150 mM (pg. 3, ln 28-30). In certain embodiments, the salt concentration is greater than 100 mM, while in other embodiments, the salt concentration is about 140 mM, or greater. Salts, used herein, can include without limitation sodium chloride (NaCl) (pg. 12, ln 2-5).
 	Maloney discloses the dose can be administered at biweekly, weekly doses, or separated by several weeks (for example 2 to 8) (pg. 15, ln 1-2), the compositions 
Obviousness
 	Maloney does not explicitly disclose one single embodiment of a method of treatment comprising the aqueous pharmaceutical composition as claimed.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maloney, to arrive at the instant invention. 
 	One of ordinary skill in the art would have been motivated to do so because Maloney discloses each of the method of treating comprising administering an aqueous pharmaceutical composition, and discloses the required components of the composition in the method (abstract and pg. 13).  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
The Supreme Court has acknowledged:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation... 103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions......the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).



 	Claims 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maloney et al. (WO 2013/006454 A1, published January 10, 2013, with a supported priority to provisional application 61/504,110, filed July 1, 2011) hereinafter Maloney as applied to claims 1-6, 8-11, and 13-20 above and further in view of Tunga et al. (WO 2011141926 A2) hereinafter Tunga.
 	The teachings of Maloney are disclosed above.
 	Regarding claims 7 and 12, Maloney does not explicitly disclose wherein the aqueous composition of the method is characterized as claimed.
 	However, Tunga is drawn to liquid pharmaceutical formulation comprising etanercept (abstract and claims 1-11).
 	Tunga discloses an aqueous composition comprising 50 mg/ml etanercept, 20 mg/ml sucrose, 25 mM sodium phosphate buffer, and 100 mM sodium chloride (Formulations F1-F4 and F6) (See table 1 and table 3). 
 	Tunga discloses that HIC peak 1 is 0% at zero time and 1.1% at 1 month (See table 10, page 19). Tunga discloses that HIC peak 2 is 93.7% at zero time and 90% at 1 month (See table 10 and page 19). Tunga discloses that HIC peak3 is 6.3% at zero time and 7.2% at 1 month (See table 10, page 19; Fig. 15).

 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition in the method as disclosed by Maloney, wherein the composition is characterized as claimed, as previously disclosed by Tunga, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because both Maloney and Tunga are in the field of etanercept formulations, and Tunga discloses stable etanercept formulations as analyzed by SE-HPLC, SDS-PAGE, and HIC (Example 6, Table 10, pg. 19), thus applying a known technique to a known product ready for improvement to yield predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference 
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -
706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 of copending Application No. 16/441,110. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a method of treating a subject comprising administering an aqueous pharmaceutical composition comprising etanercept. 
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of copending Application No. 16/441,095. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a method of treating a subject comprising administering an aqueous pharmaceutical composition comprising etanercept. 
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of copending Application No. 16/456,267. 

 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/QUANGLONG N TRUONG/Examiner, Art Unit 1615